Citation Nr: 0639083	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel

 

INTRODUCTION

The veteran served on active duty from April 16, 1979 to June 
1, 1979. 

This matter comes before the Board on appeal from an October 
2003 RO rating decision.  The veteran testified in a June 
2004 RO hearing. 


FINDINGS OF FACT

Psychiatric illness has been related by competent medical 
evaluation to her military service.


CONCLUSION OF LAW

A psychiatric disability, including depression, was incurred 
in military service.  38 U.S.C.A. §§ 1131, 1153 (West. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in August 2002 and September 2003; 
a rating decision in October 2003; statements of the case in 
February 2004 and March 2004; and supplemental statements of 
the case in May 2004 and August 2004.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  Indeed, at the June 2004 hearing, the 
Board methodically attempted to elicit evidence from the 
veteran regarding his disability and all treatment.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
(an August 2004 supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

The veteran seeks service connection for depression based on 
stressors incurred in basic training and ultimately her 
discharge from military service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 
(July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran entered military service directly out of high 
school.  Although the veteran later reported sexual abuse as 
a child and abandonment by her father, there was no diagnosis 
for depression when she entered service.  There also were no 
manifestations of or treatment for depression prior to 
service.  Furthermore, there were no recorded conditions in 
the medical reports prior to enlistment.  According to the 
veteran's own testimony, her lifestyle and behavior were 
directly affected by what happened to her in the military.  
There is no evidence that the depression existed prior to 
service, therefore, the veteran is presumed sound when she 
entered active duty and there is no clear or unmistakable 
evidence to rebut this presumption.  

While in basic training, the veteran failed two swim tests 
and one academic test and was placed in Remedial and 
Diagnostic Element (R & D).  The same night she returned from 
R & D, the veteran voluntarily ingested approximately one 
hundred oxacillin capsules and was admitted to the ward.  The 
staff psychiatrist concluded that the veteran was not 
suicidal and the ingestion of the pills was intended 
exclusively to gain attention for the purposes of securing a 
discharge.  The record of in-service medical care, however, 
states that the veteran became depressed during service as a 
result of being rejected for the test failures.  The veteran 
was subsequently discharged.  

A VA examiner concluded in October 2003 that the veteran had 
evidence of recurrent depression that was moderate.  She had 
evidence of non-combat related sexual trauma that occurred 
before she entered the military.  The veteran also had 
cocaine dependence and alcohol dependence. She appeared to 
have a personality dysfunction that was exemplified by 
problems with substances and periodic loss of impulse 
control.  

Regarding the veteran's active duty, the VA examiner stated 
that the veteran was desperately trying to stay in the 
military and felt that the academic failure was an apparent 
rejection and felt overwhelmed with despair.  The veteran was 
devastated by the discharge because she saw it as one last 
chance of attempting to make something out of her life , and 
she appeared to have a significant adjustment problems 
regarding that situation.  

According to the VA exam, the veteran was diagnosed with 
major depression moderate in November 2002 (according to 
social security records, the veteran was diagnosed with major 
depression in August 1991).  The VA examiner concluded that 
the veteran's problems were partially due to her failure to 
complete her military basic training, but they also were 
significantly related to pre-existing problems before she 
entered the military.  Many of the veteran's problems were 
significantly related to her history of heavy substance 
abuse.  The examiner found that at least 1/4 of her dysfunction 
was relate to her substance abuse, at least 1/4 of her 
dysfunction was related to her history of non-combat related 
sexual trauma, 1/4 of her dysfunction was related to adjustment 
problems from not being able to complete her military career 
which she saw as a significant way to get out of her 
difficulties from her childhood, and 1/4 of her problems were 
due to her medical problems.  This exam confirms that the 
incident during active duty partially contributed to the 
veteran's depression.  

A Department of Veterans Affairs psychiatrist has 
specifically traced certain manifestations of current 
psychiatric illness to the veteran's military service.  There 
is no contrary opinion within the claims folder.  The 
presumption of soundness has not been rebutted. The evidence 
supports a finding that depression had its onset during 
service.  These are the dispositive considerations in this 
appeal.  While it is undeniably true that other factors have 
had over time an adverse impact on her well-being, there is 
no competent evidence in this record which outweighs the 
favorable opinion of October 7, 2003.  



ORDER

Service connection for depression is granted. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


